DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the reply filed on November 24, 2020, Applicant’s election of Group I, without traverse, and election of subspecies A1, B1, C1, E1, and F6 with traverse is acknowledged.
It is respectfully noted that in the reply, Applicant cancelled claims 7 – 20, amended claims 1 – 4 and 6, and added new claims 21 – 34.
For purposes of clarity, the claims subspecies are:
subspecies A1 is disclosed in figures 1 – 8 (damper frame 140)
subspecies B1 is disclosed in figure 10 (damper assembly 131)
subspecies C1 is disclosed in figures (deployment member 132)
species D has been withdrawn 
subspecies E1 is disclosed in figures 11, 12, 12A, and 13 (antenna 306)
subspecies F6 is disclosed in figure 24 (control module 646)
Applicant's election with traverse of subspecies1 A1, B1, C1, E1 and F6 is acknowledged. The traversal is on the ground(s) that “a prima facie case showing that the species meet the criteria of distinctness required by MPEP §808.02 and MPEP §806.05…fail(ing) to provide any examples or explanation of how claims directed to a particular species recites characteristics that are mutually exclusive from characteristics of claims directed to a different species” (inter alia).
The examiner respectfully notes that this is not found to be persuasive, because within each of the species, each of their respective subspecies are distinct, per MPEP §806.05(j).
§806.05(j) Related Products; Related Processes: To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP §808.02. See MPEP §806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.
§806.05(j) The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented. If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.

Indeed, “the burden is on the examiner to provide an example to support the determination that the inventions are distinct”. Respectfully, to establish two-way distinctness for the damper assembly species B, forty-five distinctness rationales would be required for species B, alone. Should Applicant find it necessary for the examiner to establish two-way distinctness for the five species – a total of eighty-five distinctness rationales – it is respectfully requested that Applicant contact the examiner at the telephone number, below.
In an effort to assure cooperative prosecution, an example of a two-way distinction between damper assemblies species B1 and B9B is as follows:
The inventions of species B1 and species B9b are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, 
species B1 (figs 5 – 8, 9, 102): (131)) discloses:
damper frame (140) having a frame periphery including a first side and a second side substantially parallel with the first side, the first side and the second side each having a length that is greater than a distance between the first side and the second side
motor (210) cutout in the damper (142)
while species B9b does not.
species B9b (figs 31 – 33 (752)) as discloses: 
The damper assembly 702 includes a first pair of spring-loaded standoffs 720 that extend radially outwardly from the damper body 706. Each of the first pair of spring-loaded standoffs 720 extend orthogonally to the elongated deployment member 704. In some instances, the damper assembly 702 includes a second pair of spring-loaded standoffs 722 that extend radially outwardly from the damper body 706. Each of the second pair of spring- loaded standoffs 722 may extend orthogonally to the elongated deployment member 704 as well46 of 55 as being orthogonal to the first pair of spring-loaded standoffs 720. [0157]
The damper assembly 752 includes a first damper blade segment 764 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The first damper blade segment 764 includes a first linking segment 766 that extends between the first damper blade segment 764 and the nut 762. [0158]
The damper assembly 752 includes a second damper blade segment 768 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The second damper blade segment 768 includes a second linking segment 770 that extends between the second damper blade segment 768 and the nut 762. [0158]
The first linking segment 766 and the second linking segment 770 constrain the nut 762 against rotation such that rotation of the threaded rod 758 causes the nut 762 to translate along the threaded rod 758, and translation of the nut 762 in a first direction indicated by an arrow 780 
while species B1 does not.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. For purposes of the initial requirement, a serious burden on the examiner may be  prima facie  shown, by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in  MPEP §  808.02.  Respectfully, examining the two inventions would involve different search queries in different fields, where art appropriate for species B1 would not also yield appropriate art for species B9b.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 25, the limitation “the damper includes a damper frame having a frame periphery defining an air flow aperture, wherein the frame periphery has a lower profile in one direction and a higher profile in another direction, wherein the lower profile in the one direction aids a user in advancing the damper frame through the register boot and into the duct” is unclear, for at least the following:
It is the inner frame periphery (160b) that defines an air flow aperture; this appears to be unrelated to the lower/higher profiles.  However, it is unclear how “the lower profile in the one direction aids a user in advancing the damper frame through the register boot and into the duct”. While antecedence for the claim language is found in specification paragraph [0005], a person having ordinary skill in the art would recognize that the ease with which a damper frame would be advanced through a register/duct would depend on the o elbow, and many other site specific factors (flexible duct, wall mounted registers, e.g) that are unrelated to a frame periphery higher/lower profile.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 29 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Edmisten (US 2008/0014859).
In re Claim 1, Edmisten discloses a damper assembly (figs 1 – 5: (20)) configured for placement within a duct of a ductwork system that supplies conditioned air through a register boot (12) to a register vent (16/17), the damper assembly comprising: 
a damper (22) configured to be deployed within the duct, wherein the damper is configured to articulate from a deployment configuration (fig 2), which facilitates advancement of the damper through the register boot and into the duct, to an operational configuration (figs 3, 4), in which the damper is positioned within the duct and able to selectively control how much conditioned air being supplied through the duct is permitted to pass by the damper and exit the register vent [0022]; and 
an elongated deployment member (24) extending from the damper (22), wherein the elongated deployment member is configured to facilitate advancement of the damper through the register boot and into the duct [0008], and wherein elongated deployment member (24) is configured to retain the damper in the duct when at least a portion of the elongated deployment member is anchored (via (27)) downstream of the damper [0020]. 
In re Claim 6, Edmisten discloses wherein the elongated deployment member (24) has an end portion (proximal holes (26)) opposite the damper (22), wherein the end portion is configured to be secured to a wall of the register boot to help hold the damper in the duct (via fastener (27)) when the damper is in the operational configuration (fig 4) [0019, 0020].  
In re Claim 29, Edmisten discloses (In re Claim 1, above) wherein the damper includes a planar damper blade (22) configured to remain substantially planar in the deployment configuration (fig 2) and the operational configuration (fig 4).  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 2 – 4, 21, 22, 25, 26, 28, 31, 32 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Edmisten (US 2008/0014859), in view of Yazici et al (EP 0 501 073), embodiment of figs 5 – 83.
In re Claim 2:  the system of Edmisten has been discussed, wherein the damper (figs 1 – 5: (20)) includes a damper blade (22) pivotally secured relative to an insert arm (34), and wherein the elongated deployment member (24) is coupled to the insert arm (34). 
Edmisten lacks wherein the damper includes a damper frame and the damper blade pivotally secured relative to the damper frame, and wherein the elongated deployment member is coupled to the damper frame.   
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) mounted within an air duct (fig 6: (112)), the damper mounted in a frame (panel (114) (col 7, lns 11 – 24)), and mounted on a circular edge of the panel is a gasket (24) (col 7, lns 15, 16), wherein:
wherein the damper (figs 6, 9) includes the damper frame (114) and a damper blade (28) pivotally secured relative to the damper frame (114) (as seen in figs 2,3; col 7, lns 20 - 24), and 
wherein the damper frame (114) has a frame periphery and a flexible outer seal (24) extending radially outwardly from the frame periphery, and wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct when the damper is in the operational configuration (col 7, lns 15 – 18).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that the damper includes:
a damper frame and the damper blade pivotally secured relative to the damper frame, and wherein the elongated deployment member is coupled to the damper frame.   
in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.
In re Claim 3, the proposed system has been discussed, wherein in the deployment configuration (Edmisten fig 2), the damper frame is substantially parallel with the elongated deployment member, and 
As Yazici et al5-8 teaches a damper frame (114) in the same plane as a damper blade (28), the proposed system would yield the claimed configurations. 
In re Claim 4, the proposed system has been discussed (In re Claim 2, above) wherein Yazici et al5-8 teaches that the damper frame (114) has a frame periphery (apparent) and a flexible outer seal (24) extending radially outwardly from the frame periphery (as seen in fig 6), and wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct (112) when the damper (28) is in the operational configuration.  
Claims 7 – 20 have been cancelled by Applicant
In re Claim 21, the system of Edmisten has been discussed (In re Claim 1, above), wherein the damper a damper blade (22) pivotally secured to an insert arm (34), wherein the damper blade is configured to pivot relative to the insert arm between a closed end position (fig 4) in which air moving through the duct is restricted from flowing past the damper blade and through the register vent4: (16/17), and an open end position (fig 2) in which air moving through the duct is less restricted from flowing past the damper blade and through the register vent.  
Edmisten lacks wherein damper includes a damper frame, the damper blade pivotally secured to the damper frame, wherein the damper blade is configured to pivot relative to the damper frame.
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) mounted within an air duct (fig 6: (112)), the damper mounted in a damper frame ((114) (col 7, lns 11 – 24)), and a damper blade (28) pivotally secured to the damper frame (via (126/34); col 7, ln 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that the damper includes:
a damper frame, the damper blade pivotally secured to the damper frame, wherein the damper blade is configured to pivot relative to the damper frame..   
in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.
In re Claim 22, the proposed system has been discussed, wherein Yazici et al5-8 teaches the damper frame (114) includes a frame periphery (apparent) defining an air flow aperture (central circular opening (21)), wherein the damper blade (28) is configured to seal against the frame periphery and substantially block the air flow aperture in the closed end position (fig 6), and wherein the damper blade is configured to not seal against the frame periphery and allow air to flow through the air flow aperture in the open end position (fig 7).  
In re Claim 25, the system of Edmisten has been discussed (In re Claim 1, above), wherein the duct (10/14/12) defines an air flow aperture.
 Edmisten lacks wherein the damper includes a damper frame having a frame periphery defining an air flow aperture, wherein the frame periphery has a lower profile in one direction and a higher profile in another direction, wherein the lower profile in the one direction aids a user in advancing the damper frame through the register boot and into the duct.
Please note that Edmisten discloses that “In practice, the geometric properties of the damper plate 22 and the mounting plate 24 contribute to their desired degree of stiffness.” [0019].  Accordingly it could be interpreted that Edmisten anticipates the benefits of determining an optimal height/width geometry of the damper plate.
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) and damper frame (114) mounted within an air duct (fig 6: (112))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that the damper includes a damper frame mounted in the air duct, in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.
Regarding the limitation “wherein the frame periphery has a lower profile in one direction and a higher profile in another direction, wherein the lower profile in the one direction aids a user in advancing the damper frame through the register boot and into the duct”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine optimal higher/lower dimensions (aspect ratio) of a frame, for a given register boot and duct, since it has been held 
In re Claim 26, the system of Edmisten has been discussed (In re Claim 1, above), wherein the wherein the elongated deployment member (fig 2: (24)) is configured to facilitate advancement of the damper blade (22) through the register boot (12) and into the duct (14) from an installation position in or downstream of the register boot.
Edmisten lacks wherein the damper blade includes a damper frame.
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) and damper frame (114) mounted within an air duct (fig 6: (112))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that the damper includes a damper frame mounted in the air duct, in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.
In re Claim 28, the system of Edmisten has been discussed (In re Claim 1, above), wherein Edmisten discloses wherein the elongated deployment member (24) “is relatively thin, elongate and generally rectangular in shape… may be made of any suitable material …Preferably…made of the same lightweight and formable metal, such as aluminum. In particular, the member 24 should be substantially rigid, but at the same time capable of being formed to match the contour of the boot 12” [0019].
The examiner takes official notice that the thin, elongate, rectangular piece of metal of Edmisten would be flexible along its length in one lateral direction (“to match the contour of the boot”)) and rigid in an orthogonal lateral direction.  
In re Claim 31, Edmisten discloses a damper assembly (figs 1 – 5: (20)) configured for placement within a duct of a ductwork system that supplies conditioned air through a register boot (12) to a register vent (16/17), the damper assembly comprising: 
a damper (22) configured to be deployed within the duct, wherein the damper is configured to articulate from a deployment configuration (fig 2), which facilitates advancement of the damper through the register boot and into the duct, to an operational configuration (figs 3, 4), in which the 
an elongated deployment member (24) extending from the damper (22), wherein the elongated deployment member is configured to facilitate advancement of the damper through the register boot (12) and into the duct (10) [0008] from an installation position in or downstream of the register boot, and 
wherein elongated deployment member (24) is configured to retain the damper in the duct when at least a portion of the elongated deployment member is anchored (via (27)) downstream of the damper [0020]. 
Edmisten lacks:
a flexible outer seal extending radially outwardly from the damper (22), wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct when the damper is in the operational configuration.
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) mounted within an air duct (fig 6: (112)), the damper mounted in a frame (panel (114) (col 7, lns 11 – 24)), and mounted on a circular edge of the panel is a gasket (24) (col 7, lns 15, 16), wherein:
a flexible outer seal (24) extends radially outwardly from the frame periphery, and wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct (112) when the damper is in the operational configuration (col 7, lns 15 – 18).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that a flexible outer seal extending radially outwardly from the damper, wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct when the damper is in the operational configuration, for the benefit of reducing air leakage between the damper and the inner surface of the duct, thereby improving temperature control and energy savings.
In re Claim 32, the system of Edmisten has been discussed, wherein the damper (figs 1 – 5: (20)) includes a damper blade (22) pivotally secured relative to an insert arm (34), and wherein the elongated deployment member (24) is coupled to the insert arm (34)
Edmisten lacks wherein the damper includes a damper frame and the damper blade pivotally secured relative to the damper frame, and wherein the elongated deployment member is coupled to the damper frame.   
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) mounted within an air duct (fig 6: (112)), the damper mounted in a frame (panel (114) (col 7, lns 11 – 24)), and mounted on a circular edge of the panel is a gasket (24) (col 7, lns 15, 16), wherein:
wherein the damper (figs 6, 9) includes the damper frame (114) and a damper blade (28) pivotally secured relative to the damper frame (114) (as seen in figs 2,3; col 7, lns 20 - 24), and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that the damper includes:
a damper frame and the damper blade pivotally secured relative to the damper frame, and wherein the elongated deployment member is coupled to the damper frame.   
in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.

In re Claim 34: Edmisten discloses a damper assembly (figs 1 – 5: (20)) configured for placement within a duct of a ductwork system that supplies conditioned air through a register boot (12) to a register vent (16/17), the damper assembly comprising: 
a damper (20) configured to be deployed within the duct, wherein the damper is configured to articulate from a deployment configuration (fig 2), which facilitates advancement of the damper through the register boot and into the duct, to an operational configuration (figs 3, 4), in which the damper is positioned within the duct and able to selectively control how much conditioned air being supplied through the duct is permitted to pass by the damper and exit the register vent [0022] wherein the damper comprises:
a damper blade (22) pivotally secured to an insert arm (34), and wherein the damper blade is configured to pivot relative to the insert arm, between
a closed end position (figs 4) in which air moving through the duct is restricted from flowing past the damper blade and through the register vent, and 
an open end position (fig 2) in which air moving through the duct is less restricted from flowing past the damper blade and through the register vent; 
an elongated deployment member (24) extending from the damper (22), wherein the elongated deployment member is configured to facilitate advancement of the damper through the register boot (12) and into the duct (10) [0008] from an installation position in or downstream of the register boot, and 
wherein elongated deployment member (24) is configured to retain the damper in the duct when at least a portion of the elongated deployment member is anchored (via (27)) downstream of the damper [0020]. 
Edmisten lacks:
a flexible outer seal extending radially outwardly from the damper (22), wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct when the damper is in the operational configuration.
a damper frame, such that a damper blade (22) pivotally secured to the damper frame, wherein the damper blade is configured to pivot relative to the damper frame between 
a closed end position in which air moving through the duct is restricted from flowing past the damper blade and through the register vent, and 
an open end position in which air moving through the duct is less restricted from flowing past the damper blade and through the register vent; 
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) mounted within an air duct (fig 6: (112)), the damper mounted in a frame (panel (114) (col 7, lns 11 – 24)), and mounted on a circular edge of the panel is a gasket (24) (col 7, lns 15, 16), wherein:
a flexible outer seal (24) extends radially outwardly from the frame periphery, and wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct (112) when the damper is in the operational configuration (col 7, lns 15 – 18).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that a flexible outer seal extending radially outwardly from the damper, wherein the flexible outer seal is configured to contact and form a seal with at least part of an inner surface of the duct when the damper is in the operational configuration, for the benefit of reducing air leakage between the damper and the inner surface of the duct, thereby improving temperature control and energy savings.
Yazici et al5-8 teaches a damper assembly (figs 5 – 9), comprising a damper (fig 6) mounted within an air duct (fig 6: (112)), the damper mounted in a damper frame ((114) (col 7, lns 11 – 24)), and a damper blade (28) pivotally secured to the damper frame (via (126/34); col 7, ln 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al5-8, such that the damper includes:
a damper frame, the damper blade pivotally secured to the damper frame, wherein the damper blade is configured to pivot relative to the damper frame..   
in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.

Claims 23, 24 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Edmisten (US 2008/0014859), in view of Yazici et al (EP 0 501 073) embodiment of figures 1 – 24, in view of Votaw et al (US 2015/0159908).
In re Claim 23, the system of Edmisten has been discussed (In re Claim 1, above), wherein the damper assembly comprises a manually operated linkage (fig 4: (18)) operably coupled to the damper blade (22) [0022].  Accordingly, Edmisten lacks wherein the damper includes a damper frame and a damper blade pivotally secured to the damper frame, the damper assembly further comprising a damper motor operably coupled to the damper blade.
Yazici et al1-2  teaches a damper assembly (10) wherein a damper includes a damper frame (18) and a damper blade (28) pivotally secured to the damper frame (via 26/34), the damper assembly further actuator (36) operably coupled (via 34) to the damper blade. (col 3, lns 24 – col 4, ln 7)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al1-5, such that the damper includes:
a damper blade pivotally secured to the damper frame,  the damper assembly further comprising a damper actuator operably coupled  to the damper blade
in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.
Votaw et al teaches a damper assembly (fig 1: (10)) comprising a damper blade (160), radially extending sealing member (16) and pivoting member (120) wherein:
 the damper assembly further comprising a damper actuator (100) operably coupled  to the damper blade (160),
the damper actuator may be driven by pressurized air, electro/mechanical methods, such as a motor [0027].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Votaw et al, such that the damper actuator is a damper motor, for the benefit of employing alternate power sources, such as a battery [0027], eliminating the time and materials required to install electrical connections to the damper assembly.
In re Claim 24, the proposed system has been discussed, wherein Yazici et al1-2 teaches the damper blade (28) is configured to pivot along a pivot axis (fig 3: (80)), and wherein the pivot axis intersects the damper motor (as seen in figs 1, 3).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper motor configuration of the proposed system, as taught by Yazici et al1-2
In re Claim 30, the system of Edmisten has been discussed (In re Claim 1, above), wherein the damper includes a damper blade (22) having an outer periphery, where the outer periphery defines an circular shape.  Accordingly, Edmisten lacks wherein the damper blade (22) the outer periphery defines an obround shape.
Votaw et al teaches a damper assembly (fig 1: (10)) comprising a damper blade (160) and pivoting member (120) , wherein the damper blade (160) is obround [0022]
“the foldable damper blade 160 may be in the shape of a circle or an ellipse, as shown in FIG. 1. However, the foldable damper blade 160 may also be a square, a rectangle, or an oblong shape that fits a ductwork passage and obstructs or reduces the flow of air through the ductwork”. [0022]
It has been understood that elliptical/ oblong shaped encompasses obround.

Claim 27 is rejected under 35 U.S.C. §103 as being unpatentable over Edmisten (US 2008/0014859), in view of Whitey et al (US 4,394,958).
In re Claim 27, Edmisten lacks wherein damper assembly is configured to bias the damper into the operational configuration, and wherein the damper assembly includes a release mechanism configured to cause the damper to articulate from the deployment configuration to the operational configuration.  
Whitey teaches a damper assembly, wherein a bias device (weight (72)) is secured to a flapper valve (fig 6: (66)) and which extends generally downwardly when the flapper valve is in the open position. Thus, the weight 72 urges the flapper valve 66 to the open position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Whitey, such that wherein the damper assembly includes a release mechanism configured to cause the damper to articulate from the deployment configuration to the operational configuration, for the benefit simplification of installation saving time and money.

Claim 33 is rejected under 35 U.S.C. §103 are rejected under 35 U.S.C. §103 as being unpatentable over Edmisten (US 2008/0014859), in view of Yazici et al (EP 0 501 073), embodiment of figs 5 – 85, in view of Yazici et al (EP 0 501 073), embodiment of figs 1-26, in view of Votaw et al ((US 2015/0159908).
In re Claim 33, the proposed system has been discussed (see above, In re Claim 31), but lacks wherein the damper includes a damper frame, and a damper blade pivotally secured to the damper frame, and the damper assembly further comprising a damper motor operably coupled to the damper blade.  
Yazici et al1-2  teaches a damper assembly (10) wherein a damper includes a damper frame (18) and a damper blade (28) pivotally secured to the damper frame (via 26/34), the damper assembly further comprising a damper actuator (36) operably coupled (via 34) to the damper blade. (col 3, lns 24 – col 4, ln 7)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edmisten, as taught by Yazici et al1-5, such that the damper includes:
a damper blade pivotally secured to the damper frame,  the damper assembly further comprising a damper actuator operably coupled  to the damper blade
in order to provide structural support to the damper, preventing eventual failure of the damper of a loss in its capability of sealing the duct (col 2, lns 7 – 10), for the benefit of reduced time and maintenance costs.
Votaw et al teaches a damper assembly (fig 1: (10)) comprising a damper blade (160), radially extending sealing member (16) and pivoting member (120) wherein:
 the damper assembly further comprising a damper actuator (100) operably coupled  to the damper blade (160),
the damper actuator may be driven by pressurized air, electro/mechanical methods, such as a motor [0027].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Votaw et al, such that the damper actuator is a damper motor, for the benefit of employing alternate power sources, such as a battery [0027], eliminating the time and materials required to install electrical connections to the damper assembly.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Of particular relevance:
Hysyk et al (US 5,234,374) discloses a pneumatic damper, placed near the duct outlet register, where it can be easily inserted and retrieved. The damper is controlled by radio connection between the thermostat and the motor. When the duct is open, and treated air from a central unit can then enter the room. 

    PNG
    media_image1.png
    258
    443
    media_image1.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Species D has been withdrawn.
        2 Please note that as fig.10 encompasses the damper assembly of 131.
        3 The embodiment of Yazici et al (EP 0 501 073) figs 5 – 8 will hereinafter be referred to as Yazici et al5-8
        4 The embodiment of Yazici et al (EP 0 501 073) figs 1- 2 will hereinafter be referred to as Yazici et al1-2
        5 The embodiment of Yazici et al (EP 0 501 073) figs 5 – 8 will hereinafter be referred to as Yazici et al5-8
        6 The embodiment of Yazici et al (EP 0 501 073) figs 1 – 2  will hereinafter be referred to as Yazici et al1-2